UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1968


CATHY D. BROOKS-MCCOLLUM; SAMUEL J. MCCOLLUM,

                Plaintiffs - Appellants,

          and

THE RESERVE @ ELK RIVER, (With Permission Of the Court upon
Indemnification Ruling and within Corporate Document),

                Plaintiff,

          v.

ASPEN PROPERTY MANAGEMENT COMPANY;  BRADFORD L. CARILLO, JR.;
ALLISON FENWICK;  MICHAEL NEALL & ASSOCIATES;  ADELAIDE ARKU;
DAVID O’CONNOR;    EUNITA BOOKER;    MRA PROPERTY MANAGEMENT
COMPANY; MCMULLEN & DRURY PA; RICHARD W. DRURY; PAUL TRAPANI;
NORMAN ANDERSON; MICHAEL S. NEALL; SCOTT J. SILVERMAN; NAGLE
& ZALLER, P.C.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District
Judge. (1:13-cv-00324-JFM)


Submitted:   November 14, 2013             Decided:   January 8, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Cathy D. Brooks-McCollum; Samuel J. McCollum, Appellants Pro Se.
Eric H. Haversack, HYATT & WEBER, PA, Annapolis, Maryland; Scott
Jon Silverman, Erin Kathleen Voss, NAGLE & ZALLER PC, Columbia,
Maryland; Michael Stuart Neall, MICHAEL NEALL & ASSOCIATES,
Annapolis, Maryland; Richard Warren Drury, MCMULLEN, DRURY &
PINDER, PA, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Cathy     D.         Brooks-McCollum          and     Samuel           J.    McCollum,

Plaintiffs, appeal the district court’s order dismissing their

complaint,       as     amended,       against       the     Defendants.           Plaintiffs

alleged numerous claims under Maryland state law and violations

of     the    Fair     Credit      Reporting        Act    (“FCRA”)          and   Fair     Debt

Collection Practices Act (“FDCPA”). The district court dismissed

Plaintiffs’          amended       complaint       for     lack    of        subject      matter

jurisdiction.          On    appeal,     Plaintiffs          assert      that      they     had

plausibly      asserted        violations      of    the    FCRA   and       the   FDCPA.     We

affirm.

       “We review de novo a district court’s dismissal for lack of

subject matter jurisdiction under [Fed. R. Civ. P.] 12(b)(1).”

Taylor v. Kellogg Brown & Root Servs., Inc., 658 F.3d 402, 408

(4th Cir. 2011). Plaintiffs have the burden of proving subject

matter jurisdiction. Piney Run Pres. Ass’n v. County Comm’rs of

Caroll Cnty., Md., 523 F.3d 453, 459 (4th Cir. 2008). We also

review de novo a district court’s dismissal under Fed. R. Civ.

P. 12(b)(6), accepting factual allegations in the complaint as

true    and    drawing       all    reasonable       inferences         in    favor    of    the

nonmoving party. Kensington Volunteer Fire Dep’t v. Montgomery

Cnty., 684 F.3d 462, 467 (4th Cir. 2012). To survive a Rule

12(b)(6) motion to dismiss, a complaint must contain sufficient



                                               3
“facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

     The only plausible basis for jurisdiction over Plaintiffs’

action is federal question jurisdiction, with the FCRA and the

FDCPA providing the hooks for supplemental jurisdiction over the

alleged    state      claims. *    See   28    U.S.C.   §§ 1331,      1367   (2006).

Although Plaintiffs have alleged violations of federal statutes,

a federal court may dismiss claims invoking federal question

jurisdiction     for     want     of   subject   matter   jurisdiction       if   the

claims    are   not    “colorable,”      such    as   claims   that    are   “wholly

insubstantial and frivolous.” Arbaugh v. Y & H Corp., 546 U.S.

500, 513 n.10 (2006) (internal quotation marks omitted); Dixon

v. Coburg Dairy, Inc., 369 F.3d 811, 818-19 (4th Cir. 2004) (en

banc). Our review leads us to conclude that Plaintiffs’ claims

are not “wholly insubstantial or frivolous,” Arbaugh, 546 U.S.

at 513 n.10, in light of Plaintiffs’ allegations that Defendants


     *
       Although the district court did not identify the documents
upon which it relied in granting Defendants’ motion to dismiss
for lack of jurisdiction, we have considered the allegations in
Plaintiffs’ complaint and the relevant documents attached to the
motion to dismiss. See CACI Int’l, Inc. v. St. Paul Fire &
Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009) (“[C]ourts
may consider the complaint itself and any documents that are
attached to it.”); Am. Chiropractic Ass’n v. Trigon Healthcare,
Inc., 367 F.3d 212, 234 (4th Cir. 2004) (providing that courts
may consider a document attached to motion to dismiss if the
document “was integral to and explicitly relied on in the
complaint   and   if  the   plaintiffs  do   not  challenge   its
authenticity”) (internal quotation marks and brackets omitted)).


                                           4
attempted to collect their past-due homeowner’s association fees

and assessments through unlawful means.

        Nonetheless, we conclude that Plaintiffs failed to state a

claim under the FCRA because they did not allege at any point

that any Defendant was a credit reporting agency for purposes of

the   FCRA      or     that      any         Defendant          requested       or    used       a   credit

report. See 15 U.S.C. §§ 1681b(f), 1681n(a) (2012); Ausherman v.

Bank of Am. Corp., 352 F.3d 896, 900 (4th Cir. 2003).

        We also conclude that Plaintiffs have failed to state a

claim     under        the       FDCPA.         The            officers    of        the    homeowner’s

association          are    not     debt       collectors           under    the       FDCPA,        see    15

U.S.C. § 1692a(4), (6)(A) (2012), nor is MRA Property Management

Company, see 15 U.S.C. § 1692a(6)(F)(iii) (2012). To the extent

the remaining Defendants may be considered debt collectors under

the   FDCPA,      Plaintiffs’                amended           complaint    did      not        allege     any

violations        of       the     FDCPA       that            occurred    within          one    year     of

Plaintiffs’          filing        of    the       instant         action.      See        15    U.S.C.      §

1692k(d)     (2012)         (providing             a       one-year     statute       of     limitations

starting     from          the     date       of       the       violation      of     the       statute).

Finally,     in      the     absence          of       a    federal     question,          the    district

court     did     not        err        by     declining           to     exercise          supplemental

jurisdiction over Plaintiffs’ state law claims. See 28 U.S.C.

§ 1367(c)(3) (2006).



                                                           5
       Accordingly, we affirm the district court’s dismissal of

the action, deny all of Plaintiffs’ motions filed on appeal, and

deny as moot Defendants’ motions to strike. We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       6